Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 04, 2019

The Court of Appeals hereby passes the following order:

A19A1665. REBECCA BARNES et al. v. BOBBY BEARDEN et al.

       After the Fannin County School System (“FCSS”) terminated the employment
of plaintiff Rebecca Barnes, she and the Georgia Association of Educators (“GAE”)
sued several state and county officials, claiming that her dismissal violated the Fair
Dismissal Act (“FDA”), OCGA § 20-2-940 et seq., and, in so doing, retroactively
injured her vested rights and impaired her contractual rights under the FDA, in
violation of Article I, Section I, Paragraph X of the Georgia Constitution (“Paragraph
X”). The defendant state officials moved to dismiss the claims against them for failure
to state a claim upon which relief may be granted, arguing in relevant part that (i)
Paragraph X applies only to statutory enactments, and not to the acts of individuals;
and (ii) Barnes had no vested or contractual rights under the FDA when her
employment ended, in light of FCSS’s prior conversion to a charter school system
under the Charter Systems Act. In their opposition to the motion to dismiss, the
plaintiffs maintained that their claims in this action necessarily call into question
whether the defendants’ application of the Charter Systems Act to Barnes violates
Paragraph X, and, as a result, raise a cognizable “as-applied” constitutional challenge
to the statute.
       In the order at issue in this appeal, the trial court, in relevant part, granted the
state officials’ motion to dismiss for failure to state a claim and sua sponte dismissed
the action against the county official defendants, also for failure to state a claim. The
court’s summary dismissal order provides no analysis. In its oral ruling, however, the
trial court explained that dismissal was required by Day v. Floyd County Bd. of Ed.,
333 Ga. App. 144 (775 SE2d 622) (2015). In Day, we held that a county school
system that has become a charter system under the Charter Schools Act of 1988,
OCGA § 20-2-2060 et seq.,1 is not subject to the FDA, as a result of which an
employee of the charter school system is “not entitled to any of the procedural rights
and administrative remedies afforded to tenured, noncharter public school employees
pursuant to the FDA.” 333 Ga. App. at 149 (1). The plaintiffs now appeal the
dismissal order in this case.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1)). Because it appears that the trial court necessarily ruled on the parties’
competing claims as to the proper interpretation of Paragraph X and its applicability
to this case, jurisdiction over this appeal appears to lie in the Supreme Court. See
Wilkes & McHugh, P.A. v. LTC Consulting, L.P., No. S19A0146, 2019 Ga. LEXIS
440, at *10 (1) (c) (June 24, 2019) (observing that this Court properly transferred the
appeal to the Supreme Court based on the plaintiffs’ First Amendment challenge to
a statute, “which the trial court implicitly rejected” when it entered the order at issue
on appeal).




      1
       The Charter Systems Act, at issue in this appeal, amended the Charter Schools
Act of 1988. See Ga. L. 2007, pp. 185-196.
This appeal is therefore TRANSFERRED to the Supreme Court for disposition.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               09/04/2019
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.